Title: John Adams to Cotton Tufts, 11 March 1786
From: Adams, John
To: Tufts, Cotton


     
      Dear Sir
      Grosvenor Square March 11. 1786
     
     Your kind Favours of Nov 12. and 24. and Decr 21 are before me. I Sympathize with you, under the Loss of your amiable Mrs Tufts, who was Innocence and Charity itself and Innocence and Charity can never put off the Flesh but for an happier state.
     It gives me great Satisfaction to be informed that my Sons Behaviour is approved, by you. As they must labour for their Lives, I hope they will acquire early habits of Application to study, which is an excellent Preservative against the Dissipation which is so fatal to Youth, as well as a foundation for Usefulness in more advanced Years.
     I hope to Send the Books you desire by this Vessell. I have employed a Book seller to look for them, upon the best Terms, and hope he will find them in Season.
     I received from Dr Holyoke, the President of the Medical Society, a polite and obliging Letter, inclosing a Vote of Thanks from the society, very honourable to me: but as the subject did not seem to require any further Attention on my Part, I never answered it. I know nothing of the Answer to the Royal society at Paris. The original Vote of the society, copy of which I transmitted is somewhere among my Papers: but I have so often removed that my Papers are packed up in Trunks, and I know not how to come at it, at present.
     The Sentiments in yours of Decr 21. have great Weight, and from all that appears, in this Country, your Maxims will have full opportunity to come into Fashion: for there is no Disposition to a Treaty, and certainly never will be as long as our states will Suffer this Kingdom to monopolize the Navigation of both Countries. They now think us simple enough to let them be carriers for us as well as themselves, and they love us so well as to take Pleasure in obliging us in this Way.
     My Correspondent Mathew Robinson Esqr, Author of a Pamphlet in 1774 intituled Considerations on the Measures carrying on &c has published lately the inclosed Address which contains the first honest View of the State of this Nation that has appeared since the Peace. This is an honest and Sensible Old Man of Fortune, and formerly Member of Parliament. The Minister upon reading the Pamphlet said “if John Adams had given the author five hundred Pounds for writing it, he could not have laid out his Money to more Advantage.” But that “if the state were true, it was a d——d wicked thing to publish it.”
     Alass poor John Adams has no Money to lay out, in hiring Englishmen to save themselves from Destruction, and if he had any it would be his Duty to give it to the Algerines, first. My Love to Mr Quincy, Your son and all Friends
     
      John Adams
     
    